




Exhibit 10.3

INTELLECTUAL PROPERTY LICENSE AGREEMENT

This INTELLECTUAL PROPERTY LICENSE AGREEMENT (“Agreement”) is dated as of March
26, 2008 (the “Effective Date”) between MEDLINK TECHNOLOGIES, INC., a Mauritius
corporation (“Licensor”), and TRANSAX INTERNATIONAL LIMITED, a Colorado
corporation (“Licensee”). Licensor and Licensee are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.” Capitalized terms
used herein but nor otherwise defined shall have the meanings ascribed to them
in the Stock Purchase Agreement (as defined below).

R E C I T A L S

WHEREAS, Engetech, Inc., a Turks and Caicos corporation (the “Buyer”) and
Licensee as Seller have entered into a Stock Purchase and Option Agreement dated
as of March 26, 2008 (the “Stock Purchase Agreement”) providing for the purchase
of at least 45% and potentially all of the common stock of Transax Limited, a
Colorado corporation (the “Company”), which owns all of the isued and
outstanding common stock of Medlink Conectividade Em Saude Ltda., a Brazilian
corporation whose business is hereinafter referred to as the “Medlink Business;”

WHEREAS, the Stock Purchase Agreement contemplates that the Licensor will
license all of its intellectual property (the “Licensed IP”) for exclusive use
by Licensee in the Territory (as defined below); and

WHEREAS, Licensee desires to obtain the right and license to use the Licensed IP
upon the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto hereby covenant and agree that the foregoing
recitals are true and correct and further agree as follows:

I.

DEFINITIONS

1.1       Definitions. All terms used but not defined herein, shall have the
meaning set forth in the Stock Purchase Agreement. For purposes of this
Agreement, the following capitalized terms shall have the following meanings:

“Licensed IP” shall mean all intellectual property owned by Licensor, including,
but not limited to, the items listed on Schedule 2.1 attached hereto and
incorporated herein.

“Territory” shall mean anywhere in the world, except for (i) mainland countries
in the Western Hemisphere south of the USA/Mexico border and (ii) Spain and
Portugal.

1

--------------------------------------------------------------------------------




II.

LICENSE GRANT

2.1       License Grant. Effective from and after the Effective Date, Licensor
hereby grants to Licensee, and Licensee hereby accepts from Licensor, a
perpetual, irrevocable, exclusive, fully paid-up, royalty-free license
throughout the Territory to use the Licensed IP to make, have made, import, use,
offer for sale, promote, distribute and sell products, services and processes
using the Licensed IP and to otherwise commercially exploit the Licensed IP.
Such license includes, without limitation, the right to distribute and create
derivative works from any copyrighted materials included in the Licensed IP and
the right to use any trade secrets and know-how associated with the Licensed IP.

2.2       Copies. Licensee may make such number of copies of the applicable
Licensed IP as is reasonably necessary to accomplish the permitted uses set
forth in Section 2.1. All copies shall be subject to the terms and conditions of
this Agreement.

2.3       Exclusion of All Other Rights. Except as expressly provided herein,
Licensee is granted no rights or licenses whatsoever in or to the Licensed IP.
Licensor hereby expressly reserves all rights and licenses not expressly granted
in this Agreement. In particular and without limiting the foregoing, nothing in
this Agreement will be deemed to convey to Licensee the legal title to any
Licensed IP.

2.4       Right to Sublicense. Licensee shall be free to grant sublicenses to
any Subsidiary or Affiliate of Licensee for so long as such Person remains a
Subsidiary or an Affiliate of Licensee. Any such sublicense shall be subordinate
to and conform to the terms and conditions of this License, and shall not
include the right for such sub licensee to grant sublicenses to persons who are
not also Subsidiaries or Affiliates of Licensee. Licensee shall also be free to
grant sublicenses to persons who are not Subsidiaries or Affiliates of Licensee
to the extent necessary to exercise its “have made” rights as provided in
Section 2.1. Any such sublicense shall be subordinate to and conform to the
terms and conditions of this License; shall not include the right for such
sublicensee to grant sublicenses to other persons; and shall not include the
right for such sublicensee to make, sell or distribute products made using the
Licensed IP for such sublicensee’s own account or the account of any person
other than Licensee or a Subsidiary or Affiliate of Licensee. In addition,
Licensee shall require that any such sublicensee implement and maintain
practices and policies sufficient to preserve the confidentiality of all
Licensed IP provided to such sublicensee by Licensee, and Licensee shall be
solely responsible, as between Licensee and Licensor, for any breach of
confidentiality with respect to the Licensed IP by any such sublicensee. Except
as expressly set forth in this Agreement, Licensee shall not, without the prior
written approval of Licensor, which approval shall not be unreasonably withheld,
delayed, or conditioned, sublicense or transfer in any way any Licensed IP.

2.5       Intellectual Property Notices and Markings. Licensee shall accurately
produce and reproduce all Licensor intellectual property notices on all copies
Licensee produces or reproduces of the Licensed IP. In no event shall Licensee
remove any Licensor intellectual property notices from any materials.

2

--------------------------------------------------------------------------------




2.6       Notice and Cooperation Respecting New Trademark Use. Licensee shall
notify Licensor reasonably in advance of Licensee’s intention to commence a new
use of any Trademark included in the Licensed IP in any jurisdiction, or in any
international classification of use within any jurisdiction, in which such
Trademark has not previously been registered. Licensor shall have the sole
discretion to determine whether or not to apply for such registration, but a
determination by Licensor not to apply for such registration shall not preclude
Licensee from commencing such new use. Licensee shall cooperate with Licensor
and take such actions as Licensor may reasonably request, including entering
into a royalty-free, paid-up registered user agreement prior to commencing such
new use, that Licensor may reasonably consider necessary or desirable to
preserve and protect its rights in the Trademark under the applicable local law.

2.7       Technical Support. Licensor shall if requested provide technical
support to Licensee for up to a period of 24 months from the effective date of
this Agreement in respect of the Intellectual Property licensed. Technical
support shall be made on the basis of normal commercial rates for such services.

III.

OWNERSHIP

3.1       Licensed IP. Licensee acknowledges and agrees that, as between the
Parties and subject to the rights and licenses granted herein, Licensor is, and
at all times shall remain, the sole and exclusive owner of all right, title and
interest, throughout the world (including all intellectual property and other
proprietary rights), in and to all Licensed IP, and any copies of the Licensed
IP, whether made by or on behalf of Licensor or Licensee.

IV.

PROTECTION OF LICENSED TECHNOLOGY

4.1       Legal Action. Except as set forth below, Licensor shall maintain sole
control and discretion over the prosecution and maintenance with respect to all
rights, including all intellectual property rights in and to the Licensed IP.

4.2       Protection of Intellectual Property Rights.

(a)       Licensor and the Licensee shall cooperate to police diligently the
Licensed IP. The Licensee shall promptly notify Licensor in writing of any
unauthorized use, infringement, misappropriation, dilution or other violation of
the Licensed IP of which it becomes aware.

(b)       Licensor shall have the primary right, but not the obligation, to
bring and control any suits against any unauthorized use, infringement,
misappropriation, dilution or other violation of the Licensed IP. Except as
otherwise set forth below in this Section 4.2(b), Licensor shall be entitled to
retain the entirety of any award arising from such suit brought by Licensor.
Licensee agrees to cooperate with Licensor in any litigation or other
enforcement action that Licensor may undertake to enforce or protect the
Licensed IP pursuant to Section 4.2(a) and, upon Licensor’s request, to execute,
file and deliver all documents and proof necessary for such purpose, including
being named as a Party to such litigation as required by law. Licensee shall
have the right to participate and be represented in any such action, suit or
proceeding by its own counsel at its own expense. Licensee shall have no claim
of any kind against Licensor based on or arising

3

--------------------------------------------------------------------------------




out of the Licensor’s handling of or decisions concerning any such action, suit,
proceeding, settlement, or compromise, and the Licensee hereby irrevocably
releases Licensor from any such claim; provided, however, that Licensor shall
not settle, compromise or voluntarily dispose of any such action, suit or
proceeding in a manner that would materially restrict the rights or benefits of
Licensee pursuant to this Agreement without the prior consent of Licensee, which
consent shall not be unreasonably withheld, delayed or conditioned. In the event
Licensor elects not to exercise its right to bring suit to enforce or protect
the Licensed IP, Licensee, upon prior written approval from Licensor, which
shall not be unreasonably withheld, may bring such suit, and Licensor agrees to
reasonably cooperate with Licensee, including being named as a party to such
suit. If suit is brought by Licensor or Licensee pursuant to this
Section 4.2(b), Licensee shall be entitled to receive that portion of any award
or judgment based upon the actual damage to its Businesses directly resulting
from such unauthorized use, infringement, misappropriation, dilution or other
violation of the Licensed IP

(c)       Each Party shall bear the costs, fees and expenses incurred by it in
complying with the provisions of Section 4.2, including those incurred in
bringing or controlling any such suits.

V.

REPRESENTATIONS AND WARRANTIES

5.1       Each Party hereto represents and warrants that (i) it is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, (ii) it has the corporate power and authority to
enter into this Agreement, and the execution, delivery and performance of this
Agreement and the transactions and other documents contemplated hereby have been
duly authorized by all necessary corporate action, and (iii) this Agreement has
been duly executed and delivered by the authorized officers of such Party, and
constitutes a legal, valid and binding obligation of the Party, fully
enforceable against such Party in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium, and
similar laws of general applicability relating to or affecting creditors’
rights, and general equitable principles.

VI.

INDEMNIFICATION

6.1       No Duty to Indemnify. Except as provided in the Stock Purchase
Agreement, Licensor shall not under any circumstances, be obligated to
indemnify, defend, or hold Licensee, its Affiliates, or their respective
representatives, officers, directors, stockholders, employees, or agents (the
“Licensee Parties”), harmless from any liability, claims, demands, causes of
action, judgments, damages, or expenses (including reasonable attorneys’ and
experts’ fees and costs) which the Licensee Parties may incur or become liable
for as a result of Licensee’s and its sublicensees’ use of the Licensed IP in
accordance with this Agreement.

6.2       Licensee’s Duty to Indemnify. Licensee shall indemnify, defend, and
hold Licensor, its Affiliates, and their respective representatives, officers,
directors, stockholders, employees, and agents (the “Licensor Parties”),harmless
from any and all liability, claims, demands, causes of action, judgments,
damages, and expenses (including reasonable attorneys’ and experts’ fees and
costs) which the Licensor Parties may incur or become liable for as a result

4

--------------------------------------------------------------------------------




of claims by any Person to the extent arising from Licensee’s and its
sublicensees’ use of Licensed IP; provided, however, that Licensee shall not be
obligated to defend or hold harmless any Licensor Parties in the event that such
claims, demands, causes of action, judgments, damages and, expenses arose out of
willful misconduct, gross negligence, or bad faith by any Licensor Parties.

6.3       Indemnification Procedure. Promptly after receipt by the indemnified
party of notice of any action, proceeding, claim, or potential claim (any of
which is hereinafter individually referred to as a “Claim”) which could give
rise to a right to indemnification hereunder, the indemnified party shall give
the indemnifying party written notice describing the Claim in reasonable detail,
along with copies of any correspondence, court papers, or other writings setting
forth the Claim. The indemnifying party shall have the right, at its option, to
take over responsibility for the defense or settlement of the Claim, at its own
expense and by counsel of its own selection. The indemnified party shall
reasonably cooperate with the indemnifying party and its counsel in the defense
and/or settlement of any such Claim. If the indemnifying party takes over the
defense of the Claim, the indemnified party shall have the right, at its own
expense, to participate in the defense of such Claim. The indemnifying party
shall not enter into any settlement with respect to such Claim without the
indemnified party’s prior written consent, which consent shall not be
unreasonably withheld, delayed or conditioned. In the event that the
indemnifying party shall decline to take over the defense of the Claim, the
indemnified party shall have the right to assume the defense of the Claim and to
resolve the Claim as it finds appropriate, in its reasonable opinion; provided,
however, that the indemnified party shall not enter into any settlement with
respect to such Claim without the indemnifying party’s prior written consent,
which consent shall not be unreasonably withheld, delayed, or conditioned. In
the event it is ultimately determined that the Claim in fact is covered by the
indemnification provisions under Section 6.2 of this Agreement, the indemnified
party shall be entitled to recover from the indemnifying party as provided in
Section 6.2.

VII.

LIMITATIONS ON LIABILITY

7.1       Disclaimer of Consequential and Special Damages. TO THE MAXIMUM EXTENT
PERMITTED BY LAW, NEITHER PARTY NOR ANY RELATED ENTITY THEREOF SHALL BE LIABLE
UNDER THIS AGREEMENT TO THE OTHER PARTY, ANY RELATED ENTITY THEREOF OR ANY OTHER
THIRD PERSON FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL, RELIANCE OR
PUNITIVE DAMAGES OR LOST OR IMPUTED PROFITS, LOST DATA OR COST OF PROCUREMENT OF
SUBSTITUTE GOODS OR SERVICES, WHETHER LIABILITY IS ASSERTED IN CONTRACT, TORT
(INCLUDING NEGLIGENCE AND STRICT PRODUCT LIABILITY) INDEMNITY OR CONTRIBUTION,
AND IRRESPECTIVE OF WHETHER A PARTY OR ANY RELATED ENTITY HAS BEEN ADVISED OF
THE POSSIBILITY OF ANY SUCH LOSS OR DAMAGE.

5

--------------------------------------------------------------------------------




VIII.

CONFIDENTIALITY

8.1       The Parties agree that all information which is communicated from time
to time by them to each other and their respective Affiliates, agents,
attorneys, accountants, and employees in connection with this agreement (whether
oral, electronic or written of any kind or nature), or which is confidential and
proprietary to the person disclosing the same or which is technical confidential
information belonging to one Party that was already in the possession of the
other Party as of the Effective Date shall be deemed secret and confidential
(“Confidential Information”). The Parties agree that the Confidential
Information received by them from the other will be maintained in confidence and
that the same will not be disclosed to or used by any person, firm, or entity
except their own agents and employees, subcontractors or distributors hereunder
who need to know and/or use such Confidential Information for the purposes of
this Agreement. Any such person given access to Confidential Information shall
be subject to confidentiality provisions by agreement with Licensor or Licensee
no less restrictive than those set forth herein. If either Party is required by
law to disclose any Confidential Information it has received, it will take
reasonable efforts to minimize the extent of any required disclosure and to
obtain an undertaking from the recipient to maintain the confidentiality
thereof. Either Party must promptly inform the other Party of any information it
believes comes within the circumstances in the immediately preceding sentence.
Each Party will cooperate with the other Party, at the other Party’s expense, in
seeking to maintain the confidentiality of such Confidential Information. Each
Party’s obligations under this Section 8 shall terminate, with respect to any
particular information, five years after the date of disclosure of such
information; provided, however, that each Party’s obligations under this Section
8 with respect to any technical information that the providing Party protects as
a trade secret shall be kept confidential for five years or such longer period
as such information has not become publicly and readily available in the
marketplace to third Parties without being subject to confidentiality
protections.

8.2       Marking. All Confidential Information communicated under this
Agreement in writing shall be marked by the disclosing party with a conspicuous
legend, marking or stamp as Confidential Information. Confidential Information
communicated in non-written format shall be identified by the disclosing Party
as confidential at the time of such communication and promptly thereafter
reduced to writing and marked as Confidential Information by the disclosing
Party. The Parties agree that the trade secrets and know-how included in the
Licensed IP shall be treated as Confidential Information regardless of whether
such trade secrets and know-how are marked, stamped or otherwise identified as
confidential.

8.3       Exceptions. Nothing in this Section 8 shall require the recipient
Party to hold in confidence or otherwise protect from unauthorized use of
disclosure any information that: (i) is known to the recipient at the time of
receipt; or (ii) is or becomes publicly available through no wrongful act of the
recipient; or (iii) is rightfully received by the recipient from a third Party
without restriction and without breach of any agreement; or (iv) is
independently developed by the recipient without breach of this Agreement; or
(v) is furnished by the disclosing Party to a third Party without restriction.

6

--------------------------------------------------------------------------------




IX.

MISCELLANEOUS

9.1       Notices. All notices, requests and other communications to any Party
hereunder shall be in writing (including facsimile transmission) and shall be
given (i) by personal delivery to the appropriate address as set forth below (or
at such other address for the Party as shall have been previously specified in
writing to the other Party), (ii) by reliable overnight courier service (with
confirmation) to the appropriate address as set forth below (or at such other
address for the Party as shall have been previously specified in writing to the
other Party), or (iii) by facsimile transmission (with confirmation) to the
appropriate facsimile number set forth below (or at such other facsimile number
for the Party as shall have been previously specified in writing to the other
Party) with follow-up copy by reliable overnight courier service the next
Business Day:

if to Licensor:

 

Medlink Technologies, Inc.

80 Raffles Place

#16-20 UOB Place 2

Singapore 048624

Facsimile No.: 011-65-6438-1332

Attention: Shelmin Wong

 

and

 

if to Licensee:

 

Transax International Limited

5201 Blue Lagoon Drive, 5th Floor

Miami, Florida 33126

Facsimile No.: (305) 629-3092

Attention: Stephen Walters, President and CEO

 

All such notices, requests and other communications shall be deemed received on
the date of receipt by the recipient thereof if received prior to 5 p.m. (local
time, place of receipt) and such day is a Business Day in the place of receipt.
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding Business Day in the place of receipt.

9.2       Amendments and Waivers. This Agreement may not be modified or amended
except by an instrument or instruments in writing signed by an authorized
officer of each Party. Except as otherwise provided in this Agreement, any
failure of any of the Parties to comply with any obligation, covenant, agreement
or condition herein may be waived by the Party entitled to the benefits thereof
only by a written instrument signed by an authorized officer of the Party
granting such waiver, but such waiver or failure to insist upon strict
compliance with such obligation, covenant, agreement or condition shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure.

7

--------------------------------------------------------------------------------




9.3       Headings. The table of contents and the article, section, paragraph
and other headings contained in this Agreement are inserted for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.

9.4       Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same agreement.

9.5       Entire Agreement. This Agreement, the Stock Purchase Agreement and the
other Ancillary Agreements constitute the entire agreement between the Parties
hereto with respect to the subject matter hereof, and supersede and cancel all
prior agreements, negotiations, correspondence, undertakings, understandings and
communications of the Parties, oral and written, with respect to the subject
matter hereof.

9.6       Governing Law. THIS AGREEMENT, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF FLORIDA, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OR
CHOICE OF LAWS OR ANY OTHER LAW THAT WOULD MAKE THE LAWS OF ANY OTHER
JURISDICTION OTHER THAN THE STATE OF DELAWARE APPLICABLE HERETO.

9.7       Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

9.8       Assignment. This Agreement may not be assigned by any Party hereto
without the written consent of the other Party; provided, however, that each
Party may assign this Agreement to a purchaser of substantially all of the
Party’s shares or assets or to that Party’s parent, controlled subsidiary or
controlled affiliate, provided that such purchaser agrees to be bound by all of
the terms and conditions of this Agreement. No assignment shall relieve either
Party of any of its rights and obligations hereunder. The granting of a security
interest in this Agreement or Licensee’s rights under this Agreement, in the
nature of a conditional assignment or otherwise, shall not be construed to
violate this provision; nor shall it violate this provision for any secured
party to exercise it rights under any agreement relating to such security
interest.

9.9       Fees and Expenses. Whether or not the transactions contemplated by
this Agreement are consummated, each Party shall bear its own fees and expenses
incurred in connection with the transactions contemplated by this Agreement.

9.10     Binding Nature; Third-Party Beneficiaries. This Agreement shall be
binding upon and inure solely to the benefit of the Parties hereto and their
respective successors and permitted assigns. Nothing in this Agreement, express
or implied, is intended to or shall confer upon any other Person or Persons any
rights, benefits or remedies of any nature whatsoever under or by reason of this
Agreement.

9.11     Severability. This Agreement shall be deemed severable; the invalidity
or unenforceability of any term or provision of this Agreement shall not affect
the validity or

8

--------------------------------------------------------------------------------




enforceability of this Agreement or of any other term hereof, which shall remain
in full force and effect, for so long as the economic or legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse to any Party. If it is ever held that any restriction
hereunder is too broad to permit enforcement of such restriction to its fullest
extent, each Party agrees that such restriction may be enforced to the maximum
extent permitted by law, and each Party hereby consents and agrees that such
scope may be judicially modified accordingly in any proceeding brought to
enforce such restriction.

9.12     Specific Performance. The Parties hereto agree that irreparable damage
would occur in the event that any provision of this Agreement was not performed
in accordance with the terms hereof and that the Parties shall be entitled to
specific performance of the terms hereof, in addition to any other remedy at law
or equity.

9.13     Construction. The Parties have participated jointly in the negotiation
and drafting of this Agreement. In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any provisions
of this Agreement.

9.14     Interpretation. Any reference to any federal, state, local or non-U.S.
statute or law shall be deemed also to refer to all rules and regulations
promulgated thereunder, unless the context otherwise requires.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

TRANSAX INTERNATIONAL LIMITED

/s/ Stephen Walters

By: “Stephen Walters”

Name: Stephen Walters

Title: President, Chief Executive Officer,

 

 

MEDLINK TECHNOLOGIES INC.

/s/ Stephen Walters

By: “Stephen Walters”

Name: “Stephen Walters

Title: President

 

9

--------------------------------------------------------------------------------







LICENSED INTELECTUAL PROPERTY AS OF (27th Nov, 2006)

SCHEDULE 2.1

APPLICATIONS:

 

Software Name

Description

Version
31Mar03

Issue Date

File Name

PROVIDER

SOLUTIONS:

 

 

 

 

Hypercom POS Software

MedLink software written to T7P Hypercom terminal.

04M

26 Mar 2003

Medlink_04m

Hypercom POS Software (Medlink)

MedLink software written to T7P Hypercom terminal. By Medlink

3.01

30 Out 2006

MedlinkHypercon301

MEDLINK (Dione POS Software)

MedLink software written to XCHEQUER and EXCELSIOR Dione terminal.

2.14

26 Feb 2003

Medlink_ver214

PEC

Precompiler for EXTA-C language. Used for the Dione terminal development.

1.0

Mar 1999

Pec_v100

MEDLINK PC

- MedLink software written to PC (Win 9X)

- dedicated (TCP/IP)

3.07

21 Feb 2006

MedlinkPC307

 

Schedule 2.1 - Page 1

--------------------------------------------------------------------------------




MEDLINK SERVER (Server 60 Procedures)

 

- NFM

Background MedLink software for multiple clients written for Win NT workstation,
Win 2000 professional and Win 9X. Works with 60 procedures.

- Process transactions in NFM format.

 

 

5.37

 

 

18 Sep 2006

 

 

MedlinkServer537

MLab 60 Procs (Client Emulator 60 Procedures)

Client Software used for testing the Server (PCNet).

1.01

11 Oct 2006

MLab_60Procs101

MEDLINK FONE (URA)

Services code used to make the communication between Embratel’s IVR (Ura) and
MedLinkServer - systems.

5.06

27 Jun 2006

MedNet_URA_506

MEDLINK WEB

MedLink system in internet environment.

Production

 

4.2

 

10 Nov 2006

 

WebSetup42

MEDLINK WEB Services access

Access to Medlink system using Web Services

Client (capture) to WS (NFM) .................................

WebService (NFM) ...................................................

Client (capture) to WS (ISO) ....................................

WebService (ISO) ......................................................

 

2.1

1.0

1.1

1.0

 

13 Nov 2006

17 Oct 2006

13 Nov 2006

13 Nov 2006

 

SetupClienteWS_2.1

MedlinkViaServicoWeb

SetupClienteIsoWS_2.1

MedlinkIsoViaServicoWeb

 

Schedule 2.1 - Page 2

--------------------------------------------------------------------------------




NETWORK

CONTROLLER :

 

 

 

 

Source Nodes:

 

Source Node used for processing provider’s solutions in Postilion Software.

-

-

 

NODE NFM

Process transactions in NFM (tag SML) format.

1.19

n/a

MedLink Node (NFM)_v1.19

NODE TRANSLATE

Process transactions converting them from ISO format to NFM format.

1.9

n/a

MedLink Node (Translate)_v1.9

CLEAN EB NFM (Sink Node)

Postilion Sink Node used to interface with all authorizors.

2.1

n/a

CleanEB(NFM)_v2.1

CADASTRO DE TERMINAIS (Terminal configuration)

Software responsible for Postilion terminal configuration.

1.0

n/a

CadastroTerminais_v1.0

SHELL

Interface software used to receive transactions from the Postilion Sink Node and
send to authorizers.

1.26

08 Nov 2006

I_INTERF_NFM_1.26

SMO

Supporting system of operation

1.0

Out 2006

 

 

Schedule 2.1 - Page 3

--------------------------------------------------------------------------------




AUTHORIZER

 

Medlink Authorizer

Core Software of the Authorizer software

 

 

 

HIPPA Authorizer

Variation of Medlink Authorizer made for USA HIPPA operations

 

 

 

 

Schedule 2.1 - Page 4

--------------------------------------------------------------------------------




DOCUMENTATION

 

Doc Name

Description

Version

Issue Date

File Name

PROVIDER

SOLUTIONS:

 

 

 

 

Medlink Solution Specification

General description of medlink solution. Defines card format, POS keyboard
layout and transaction integrity.

2.1

12 Mar 2004

MedLinkEspecSol.doc

(Hypercon)

Basic Ticket Format

Describes the data that have to be printed in the MedLink Ticket for all kind of
transactions.

2.5

26 Nov 2002

MedLink_Boleto.doc

MedLink Message Interface (NFM)

Describes the data format and data content that flow in the MedLink
communication messages in the NFM NODE.

7.5

27 Oct 2006

ISO_MedLink_NFM.doc

MedLink Message Interface (translate)

Describes the data format and data content that flow in the MedLink
communication messages in the translate NODE.

4.0

14 Apr 2005

Isomednet_Dione_PC_Srv60.doc

Initialization Tables for MedLink System

Describes how the initialization transaction works and which are the
configuration data downloaded in the terminal (required to its operation).

- NFM

 

 

7.2

 

 

30 Oct 2006

 

 

InitMedlink_NFM.doc

 

Schedule 2.1 - Page 5

--------------------------------------------------------------------------------




Transaction Flow for the Medlink System

Describes the data entry required to each transaction and the configuration data
inputted by the user.

2.4

19 Feb 2003

MedLink_FlxDados.doc

Ticket 3.1

Hypercom low-level specification for T7P printer ticket format.

3.1

n/a

Ticket 3.1.xls

Denied Trans 5(0).0

Hypercom low-level specification for T7P denied transactions display.

5.0

n/a

Denied Trans 5(0).0.xls

Medlink Trans 7[1].1

Hypercom low-level specification for T7P data entry display.

7.1

n/a

Medlink Trans 7[1].1.xls

Espec para cliente server 60 procs

Describes the interface between the server (PC Net) and the provider’s
application. This doc is used by the providers to make their application
communicate with MedLink server.

4.31

14 Apr 2005

Espec para cliente server 60 procs.doc

Proj MedLink sevrer 60 procs

Describes the architecture of the MedLink Server (PCNet).

1.0

n/a

prj medlink server 60 procs.doc

Projeto de Parametrização de Transações POS-Hypercon

Describes the internal architecture of the NEW Hypercom POS Software (Medlink).

2.6

11 Nov 2006

Projeto de parametrização de transações.doc

 

Schedule 2.1 - Page 6

--------------------------------------------------------------------------------




NETWORK

CONTROLLER:

 

 

 

 

Shell_NFM_Prj

Describes the project of Shell_NFM

1.0

n/a

Shell_NFM_Prj.doc

FE_ROTAS_E_FORMATOS_CAMED

MedNet Terminal Interface Functional Specification

Describes the implementation of the MedNet Source Node.

2.1

Dec 2000

fs_mednet.doc

Interface de cadastro de terminal.

 

Describes the data format of the files used to configure electronically the
Postlion DB with terminals.

n/a

Nov 2002

cad_term_layout_PC.xls

cad_term_layout_POS.xls

cad_term_layout_URA.xls

cad_term_layout_LAB.xls

cad_term_layout_POS Camed.xls

cad_term_layout_tabelas.xls

Topologia da Rede MedLink

Describes the architecture of MedLink network, including computers, IP’s,
partners, link’s, routers, etc.

n/a

nov 2002

TDS_02 (Restrito).doc TDSTop20122002_A0.VSD

 

 

Schedule 2.1 - Page 7

--------------------------------------------------------------------------------




AUTHORIZER

MedLink Authorizer

Describes the architecture of MedLink authorizer and mode of operation etc.

 

 

 

 

Schedule 2.1 - Page 8

--------------------------------------------------------------------------------